                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:19-CV-386-BO


DREAM YACHT AMERICAS, INC.                    )
and DREAM YACHT CHARTER,                      )
                                              )
                              Plaintiffs,     )
                                              )                      ORDER
V.                                            )
                                              )
BLACK TRAVEL MOVEMENT, LLC,                   )
and REGINALD E. CUMMINGS,                     )
                                              )
                              Defendants.     )

       This cause comes before the Court on plaintiffs' motion to strike answer, enter default

judgment, and dismiss counterclaim against defendants Black Travel Movement, LLC and

Reginald E. Cummings. For the reasons stated below, plaintiffs' motion is GRANTED.

       Plaintiffs filed this action alleging that defendants were involved in unfair and/or deceptive

acts and practices, in or affecting commerce, proximately causing damages to plaintiffs. Plaintiffs

argued that defendants were responsible to plaintiffs for breach of contract, unjust enrichment,

fraud , and violation of section 75-1.1 of the North Carolina General Statutes.

       Defendants' counsel of record filed a motion to withdraw, which this Court granted on

May 28 , 2020 . On July 21, 2020, this Court granted plaintiffs' motion to compel, directing the

parties to confer and submit a proposed schedule for the remaining case management deadlines,

including the close of discovery and the deadline to file dispositive motions. The Court further

ordered defendants to show cause for their failure to comply with the Court's May 28, 2020 or

cause new counsel to file a notice of appearance not later than July 21, 2020. To date, neither




          Case 5:19-cv-00386-BO Document 38 Filed 09/24/20 Page 1 of 2
defendant has retained new counsel, made initial disclosures, responded to discovery, conferred

with plaintiffs about the proposed scheduling order, or designated a Rule 30(b)(6) witness.

       Federal Rule of Civil Procedure 37(a)(2) permits the court to enter a judgment by default

where a party fails to obey orders of the court. Rule 55(a) permits the court to enter default where

a party fails to plead or otherwise defend. Defendants have disobeyed the court's scheduling orders

and failed to retain new counsel in order to proceed in this matter.

       The motion for entry of default judgment against defendants [DE 36] is GRANTED .

Default judgment against defendants is hereby entered in the amount of $1 ,655 ,351.31. Post-

judgment interest shall accrue pursuant to 28 U.S .C. § 196l(a). Therefore, defendants' answer is

STRICKEN and defendants ' counterclaim is DISMISSED with prejudice. The clerk is

DIRECTED to close this case.




SO ORDERED, this~ day of September, 2020.




                                              L~td¥
                                              UNITED ST A TES DISTRICT JUDGE




                                                 2
          Case 5:19-cv-00386-BO Document 38 Filed 09/24/20 Page 2 of 2
